Case 1:21-cv-00385-LY Document 1-2 Filed 05/03/21 Page 1 of 9

                       EXHIBIT B
Case 1:21-cv-00385-LY Document 1-2 Filed 05/03/21 Page 2 of 9

                       EXHIBIT B
Case 1:21-cv-00385-LY Document 1-2 Filed 05/03/21 Page 3 of 9

                       EXHIBIT B
Case 1:21-cv-00385-LY Document 1-2 Filed 05/03/21 Page 4 of 9

                       EXHIBIT B
Case 1:21-cv-00385-LY Document 1-2 Filed 05/03/21 Page 5 of 9

                       EXHIBIT B
Case 1:21-cv-00385-LY Document 1-2 Filed 05/03/21 Page 6 of 9

                       EXHIBIT B
Case 1:21-cv-00385-LY Document 1-2 Filed 05/03/21 Page 7 of 9

                       EXHIBIT B
Case 1:21-cv-00385-LY Document 1-2 Filed 05/03/21 Page 8 of 9

                       EXHIBIT B
Case 1:21-cv-00385-LY Document 1-2 Filed 05/03/21 Page 9 of 9

                       EXHIBIT B
